NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                           FILED
                             FOR THE NINTH CIRCUIT                            OCT 23 2013

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

UNITED STATES OF AMERICA,                        No. 12-50610

               Plaintiff - Appellee,             D.C. No. 3:12-cr-02602-BEN-1

  v.
                                                 MEMORANDUM*
BENJAMIN CARREON-OCAMPO,

               Defendant - Appellant.


                    Appeal from the United States District Court
                      for the Southern District of California
                    Roger T. Benitez, District Judge, Presiding

                          Submitted September 12, 2013**

Before:        HUG, FARRIS, and LEAVY, Circuit Judges.

       Benjamin Carreon-Ocampo appeals from the district court’s judgment and

challenges the 30-month sentence imposed following his guilty-plea conviction for

being a removed alien found in the United States, in violation of 8 U.S.C. § 1326.

We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Carreon-Ocampo contends that the district court procedurally erred at

sentencing. Because Carreon-Ocampo did not raise these procedural issues in the

district court, we review for plain error. See United States v. Valencia-Barragan,

608 F.3d 1103, 1108 (9th Cir. 2010). The district court did not plainly err. It was

permissible for the district court to consider Carreon-Ocampo’s prior sentences for

immigration offenses, and the court considered all of the factors set forth in 18

U.S.C. § 3553(a), including the Sentencing Guidelines, and adequately explained

the reasons for the sentence. See United States v. Carty, 520 F.3d 984, 991-92 (9th

Cir. 2008) (en banc); see also United States v. Higuera-Llamos, 574 F.3d 1206,

1211-12 (9th Cir. 2009) (recognizing that it was proper to consider whether prior

sentence for immigration offense served as an adequate deterrent when

determining appropriate sentence for new immigration offense).

      The district court did not abuse its discretion in imposing the 30-month

sentence. The above-Guidelines sentence is substantively reasonable in light of the

totality of the circumstances and the 18 U.S.C. § 3553(a) factors, including

Carreon-Ocampo’s repeated illegal entries into the United States and the need for

deterrence. See Gall v. United States, 552 U.S. 38, 51 (2007); see also United

States v. Orozco-Acosta, 607 F.3d 1156, 1167 (9th Cir. 2010) (distinguishing

Amezcua-Vasquez where higher sentence was necessary to deter defendant from


                                          2
subsequent re-entry); United States v. Gutierrez-Sanchez, 587 F.3d 904, 908-09

(9th Cir. 2009) (recognizing that the “weight to be given the various factors in a

particular case is for the discretion of the district court” and holding that the district

court did not place undue weight on need for deterrence where defendant

repeatedly entered the United States illegally).

      AFFIRMED.




                                            3